United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.P., Appellant
and
U.S. POSTAL SERVICE, MINNEAPOLIS
PROCESSING & DISTRIBUTION CENTER,
Minneapolis, MN, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1441
Issued: February 16, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 30, 2010 appellant filed a timely appeal from a November 4, 2009 decision of
the Office of Workers’ Compensation Programs denying reconsideration. The final merit
decision of record is dated July 29, 2009. There is no merit decision within 180 days of April 30,
2010, the date appellant filed her appeal with the Board. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board does not have jurisdiction over the merits of the case.
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration
under 5 U.S.C. § 8128(a).
On appeal, appellant asserts that the Office improperly used a recurrent pay rate to
calculate her schedule award compensation although she had no recurrence of disability.

FACTUAL HISTORY
The Office accepted that on or before August 10, 2006 appellant, then a 59-year-old
clerk, sustained bilateral carpal tunnel syndrome in the performance of duty. She underwent
right median nerve release on November 27, 2006, approved by the Office. Appellant returned
to modified duty on December 29, 2006. Dr. Paul J. Donahue, an attending Board-certified
orthopedic surgeon, released her to full duty on May 1, 2007.1 He submitted progress notes
through October 2007 noting residual pain and paresthesias in the right hand. On October 31,
2007 Dr. Donahue administered a cortisone injection to the left wrist and released appellant to
restricted duty. He did not hold her off work.
In a December 12, 2007 report, Dr. Donahue held appellant off work due to a herniated
cervical disc. Dr. Charles J. Hipp, an attending Board-certified internist, treated her through
December 2008 for a herniated C8 disc with left-sided radiculitis and spondylosis. He opined on
November 18, 2008 that appellant’s left hand paresthesias were due to the herniated disc.2
On December 9, 2008 appellant claimed a schedule award.
She submitted a
December 30, 2008 impairment rating from Dr. Donahue, finding she had reached maximum
medical improvement following the right median nerve release and a cervical laminotomy.
Dr. Donahue rated a five percent impairment of the right upper extremity, three percent due to
pain and two percent for weakness. An Office medical adviser reviewed Dr. Donahue’s rating
and found a four percent impairment of the right upper extremity according to the fifth edition of
the American Medical Association, Guides to the Evaluation of Permanent Impairment
(hereinafter, A.M.A., Guides).
On May 22, 2009 the Office asked the medical adviser to rate both upper extremities
under the sixth edition of the A.M.A., Guides that went into effect on May 1, 2009. In a June 3,
2009 report, an Office medical adviser found a two percent impairment of the right upper
extremity due to Grade 1 carpal tunnel syndrome according to Table 15-23, page 449.3 He noted
that although appellant had a three percent impairment of the left upper extremity, a nine percent
schedule award for the left arm under a separate claim precluded any additional award.
In a July 23, 2009 compensation log sheet, the Office noted an effective date of
October 31, 2007, the date of a recurrence of disability. It noted that appellant’s weekly pay rate
was $970.55 a week as of October 31, 2007.
By decision dated July 29, 2009, the Office granted appellant a schedule award for a two
percent impairment of the right upper extremity. It found that she was not eligible for an
additional award for the left upper extremity due to a prior award in another claim. The award
ran from February 9 to March 24, 2009 and was based on a weekly pay rate of $970.55.
1

On June 28, 2007 appellant claimed a schedule award. The Office did not develop the claim as the medical
evidence indicated that she had not yet reached maximum medical improvement.
2

There is no claim now before the Board on the present appeal for a herniated cervical disc.

3

Table 15-23, page 449 of the sixth edition of the A.M.A., Guides is entitled “Entrapment/Compression
Neuropathy Impairment.”

2

On August 11, 2009 appellant requested reconsideration. She contended that the
effective date of the July 29, 2009 schedule award should have been December 30, 2008
according to Dr. Donahue. Appellant enclosed pay stubs from 2008 and 2009 showing a weekly
salary of $1,010.11 as of December 30, 2008. She also provided copies of Dr. Donahue’s
May 1, 2007 report and Dr. Hipp’s November 18, 2008 report previously of record.
By decision dated November 4, 2009, the Office denied reconsideration on the grounds
that the additional evidence submitted was insufficient to warrant a merit review of the claim. It
found that appellant’s arguments were irrelevant to the claim and the medical evidence was
duplicative of reports previously of record. The pay stubs were found irrelevant to the claim. It
also found that it correctly used October 31, 2007 as the effective date as appellant sustained a
recurrence of disability on that day.
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a) of the
Federal Employees’ Compensation Act,4 section 10.606(b)(2) of Title 20 of the Code of Federal
Regulations provide that a claimant must: (1) show that the Office erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by the Office; or (3) submit relevant and pertinent new evidence not previously
considered by the Office.5 Section 10.608(b) provides that when an application for review of the
merits of a claim does not meet at least one of the three requirements enumerated under section
10.606(b)(2), the Office will deny the application for reconsideration without reopening the case
for a review on the merits.6
In support of a request for reconsideration, an appellant is not required to submit all
evidence which may be necessary to discharge his or her burden of proof.7 Appellant need only
submit relevant, pertinent evidence not previously considered by the Office.8 When reviewing
an Office decision denying a merit review, the function of the Board is to determine whether the
Office properly applied the standards set forth at section 10.606(b)(2) to the claimant’s
application for reconsideration and any evidence submitted in support thereof.9
ANALYSIS
The Office accepted that appellant sustained bilateral carpal tunnel syndrome on or
before August 10, 2006, with right median nerve release on November 27, 2006. Appellant
claimed a schedule award on December 9, 2008. On July 29, 2009 the Office granted her a
4

5 U.S.C. § 8128(a).

5

20 C.F.R. § 10.606(b)(2).

6

Id. at § 10.608(b). See also D.K., 59 ECAB 141 (2007).

7

Helen E. Tschantz, 39 ECAB 1382 (1988).

8

See 20 C.F.R. § 10.606(b)(3). See also Mark H. Dever, 53 ECAB 710 (2002).

9

Annette Louise, 54 ECAB 783 (2003).

3

schedule award for a two percent impairment of the right upper extremity, based on her pay rate
as of February 9, 2009.
Appellant requested reconsideration on August 11, 2009, contending that the Office erred
by using a recurrent pay rate in calculating the schedule award. She enclosed pay stubs from
2008 and 2009. An issue at the time of the last merit decisions in the case was whether the
Office correctly calculated the July 29, 2009 schedule award. To be relevant, the evidence
submitted supporting the request for reconsideration must address whether the schedule award
was correct under the facts and circumstances of the case. The Board finds that appellant
submitted new, relevant evidence and argument requiring a merit review.
In her August 11, 2007 letter, appellant asserted that the Office based her schedule award
compensation on an incorrect pay rate. This argument is relevant and pertinent to the correctness
of the schedule award as issued. There is conflicting evidence of record regarding which
effective date the Office used.10 On July 23, 2009 the Office selected an effective date of
October 31, 2007. However, in the July 29, 2009 schedule award decision, it used February 9,
2009 as the effective date of pay rate but, the Office found in its November 4, 2009 decision that
the October 31, 2007 effective date was correct. On reconsideration, appellant also submitted
pay stubs in an attempt to document the appropriate pay rate. Although the Office found these
documents irrelevant, they are pertinent to the pay rate issue.
The Board finds that appellant’s August 11, 2009 arguments regarding the correct pay
rate, and the 2008 and 2009 pay stubs, were pertinent new evidence relevant to the issue of
whether the Office correctly calculated the July 29, 2009 schedule award. This is sufficient to
require further review of the case on its merits.11 The case will be remanded for further
consideration of appellant’s arguments and evidence to be followed by issuance of an
appropriate decision.
On appeal, appellant asserts that the Office improperly used a recurrent pay rate in
calculating her schedule award compensation although she had no recurrence of disability. The
Board notes that the record does not clearly indicate whether she sustained a recurrence of
disability on October 31, 2007. Dr. Donahue, an attending Board-certified orthopedic surgeon,
treated appellant on October 31, 2007 but did not hold her off work. On remand, the Office will
conduct appropriate development to clarify this issue.
CONCLUSION
The Board finds that the Office improperly denied reconsideration. The case will be
remanded to the Office for additional development, to be followed by issuance of an appropriate
decision.

10

See also R.M., 59 ECAB 690 (2008).

11

20 C.F.R. § 10.606(b)(2). R.M., supra note 10.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 4, 2009 is set aside. The case is remanded for further
development consistent with this decision.
Issued: February 16, 2011
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

